DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-10, 12-13, 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagra et al. US 6,590,691.
Regarding claim 1, Nagra et al. discloses in Fig. 4, an99 optical communication device comprising: 
a driver component 204, arranged to achieve a driving voltage (col. 7, lines 45-46); 
a modulator component 202, comprising or arranged to receive light from a laser, the modulator component being arranged to achieve a modulated light signal modulated based on the driving voltage (col. 7, lines 45-46);
and a transmission line 214, arranged to transfer the driving voltage between the driver component and the modulator component; wherein the transmission line is not impedance matched to the driver component, the transmission line has an impedance which is at least 20% lower than an output impedance of the driver component, and the transmission line is impedance matched with respect to signal reflections to the modulator component (table 1; col. 9, lines 41-52, col. 10, lines 30-43).
	Regarding claim 2, Nagra discloses wherein the impedance of the transmission line is present across a frequency interval of 50 kHz-25 GHz (col. 1, lines 35-48; i.e., 10Gbps and above).
	Regarding claim 3, Nagra discloses wherein the transmission line is impedance matched to the modulator component with respect to signal reflections across a frequency interval of at least 50 kHz-25 GHz (col. 1, lines 35-48; i.e., 10Gbps and above, col. 9, line 41-52).
	Regarding claim 4, Nagra discloses an impedance matching network coupled to a modulator of the modulator component, wherein the impedance matching network is arranged to achieve the impedance matching between the transmission line and the modulator component (col. 6, line 11-23; col. 9, line 41-52).
	Regarding claim 5, Nagra discloses wherein the transmission line has an impedance which is at least 40% of the output impedance of the driver component (table 1; col. 10, lines 30-43).
	Regarding claim 6, Nagra discloses wherein the transmission line has an impedance which is between 50% and 70% of the output impedance of the driver component (table 1; col. 10, lines 30-43).
	Regarding claim 7, Nagra discloses wherein the transmission line has an impedance which is between 55% and 65% of the output impedance of the driver component (table 1; col. 10, lines 30-43).
	Regarding claim 8, Nagra discloses wherein the output impedance of the driver component is between 90 and 110 ohms differential or between 45 and 55 ohms single-ended (col. 9, lines 48-52).
	Regarding claim 9, Nagra discloses wherein the impedance of the transmission line is between 40 and 80 ohms differential or between 20 and 40 ohms single-ended (col. 9, lines 48-52).
	Regarding claim 10, Nagra discloses wherein the driver component is connected to the transmission line without any intermediate components with non-negligible impedance (see Fig. 4).
	Regarding claim 12, Nagra discloses wherein modulation of the optical communication device is a conventional 25, 56 or 100 Gb/s, corresponding to 25G, 50G and 100G, non-return to zero modulation (col. 1, lines 35-48; i.e., 10Gbps and above).
	Regarding claim 13, Nagra discloses wherein the modulator component is arranged to modulate the modulated light signal across a frequency spectrum of at least 25 Gb/s (col. 1, lines 35-48).
Regarding claim 15, Nagra discloses wherein the driver component and the modulator component are discreet components (see Fig. 4).
	Regarding claim 16, Nagra discloses wherein the transmission line being impedance matched with respect to signal reflections to the modulator component results in fewer reflections at an intersection between the transmission line and the modulator component (Fig. 4; (col. 6, line 11-23; col. 9, line 41-52).
	Regarding claim 17, Nagra discloses wherein the impedance matching minimizes intersection reflection boundaries such that an output impedance is substantially the same as an input impedance (col. 8, lines 2-11).
	Regarding claim 18, Nagra discloses wherein the modulator component is a Mach-Zehnder modulator producing a non-return to zero modulation (col. 5, lines 44-56).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagra et al. US 6,590,691 in view of Amiralizadeh Asi et al. US 2020/0371385.
Regarding claim 11, Nagra does not specifically disclose wherein the transmission line is at least 1 mm of length.
Amiralizadeh Asi et al, from the same endeavor, discloses in Fig. 1, the transmission line 114, connect from driver 106 to modulator 110 has a length <1 mm (paragraph 0020).
Before the effective filling date of the claimed invention, it would have been obvious to an artisan to have the interconnect distance between the driver and modulator is now very short (I.e., <1 mm) and has far fewer interfaces, thereby resulting in lower interconnection parasitics.
Regarding claim14, Nagra discloses the system include the laser (col. 1, lines 35-48).  He does not specifically disclose the laser is a tunable laser.
However, the tunable laser is well-known in the art. Thus, it would have been obvious to an artisan to replace the laser in the Nagra’s system with the well-known tunable laser.
One of ordinary skill in the art would have been motivated to replace the laser with the tunable laser in order to obtain an optical signal with plurality wavelengths.    

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
a.	Kanazawa et al. U.S. Publication no. 2018/0067341.   High frequency transmission line and optical circuit
b.	Gowda et al. U.S. Publication no. 2022/0100047.   Radio frequency passband signal generation using photonics
c.	Kaikkonen et al. U.S. Publication no. 2020/0076157.  Laser carrier on chip device


6.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Dzung D Tran whose telephone number is (571) 272-3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number
for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see Sinu/Narcireel USO GOV. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DT
08/10/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637